DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2017/0125422, discloses a semiconductor device comprising a gate trench, a bottom gate structure in the gate trench, an upper gate structure on the bottom gate structure, a capping layer on the upper gate structure, and an impurity region adjacent to the gate trench.  However, the prior art differs from the present invention because the prior art fails to disclose a top surface of a second gate electrode having a concave shape and a bottom surface of the capping layer having a convex shape.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a top surface of each of the center portion and the edge portion of the first gate electrode contacts a bottom surface of the second gate electrode, a top surface of the second gate electrode is concave, a bottom surface of the gate capping insulating layer is convex.
Claim 11 recites a top surface of each of the center portion and the edge portion of the first gate electrode contacts a bottom surface of the second gate electrode, a top surface of the second gate electrode is concave, a bottom surface of the gate capping insulating layer is convex, and the bottom surface of the second gate electrode is disposed lower than a bottom surface of the first impurity region and is disposed higher than a bottom surface of the second impurity region.
Claim 12 recites a second gate capping insulating layer disposed on the first gate capping insulating layer and filling the gate trench. wherein a top surface of each of the center portion and the edge portion of the first gate electrode contacts a bottom surface of the second gate electrode, a top surface of the second gate electrode is concave.
Claim 20 recites a second gate electrode disposed on an inner side surface and an inner bottom surface of the first gate electrode; a third gate electrode disposed on a top surface of the first gate electrode and a top surface of the second gate electrode; and a second gate capping insulating layer disposed on the first gate capping insulating layer and filling the gate trench, the second gate capping insulating layer including silicon nitride, wherein a top surface of the third gate electrode is concave.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-10 and 13-19 variously depend from claim 1 or 12, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 2, 2022